



EXHIBIT 10.1


GUESS?, INC.
    
NON-EMPLOYEE DIRECTORS’
COMPENSATION PLAN


(As Amended and Restated Effective May 20, 2016)


1.
Establishment; Purpose of the Plan.



The Company hereby amends and restates the Plan effective as of the Shareholder
Approval Date.(1) The purpose of the Plan is to enable the Company to attract
and retain members of the Board who are not employed by the Company or one of
its Subsidiaries and to compensate them for their service on the Board and
committees of the Board.
2.
Definitions.



For purposes of the Plan, the following terms shall be defined as set forth
below:
“Affiliate” and “Associate” have the respective meanings ascribed to such terms
in Rule 12b-2 promulgated under the Exchange Act.
“Award” means any award of Restricted Stock authorized by and granted under the
Plan.
“Award Agreement” means a written document issued by the Company to a
Participant setting forth the terms and conditions of an Award that has been
granted under the Plan.
“Beneficial Owner” has the meaning ascribed to such term in Rule 13d-3
promulgated under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.
“Combined Voting Power” means the combined voting power of the Company’s then
outstanding voting securities.
“Common Stock” means the Common Stock of the Company, par value $.01 per share.
________________________
(1) The Company maintained the Guess?, Inc. 1996 Non-Employee Directors’ Stock
Grant and Stock Option Plan (as Amended and Restated Effective June 20, 2005),
which was originally adopted as the Guess?, Inc. 1996 Non-Employee Directors’
Stock Option Plan on July 30, 1996. Effective May 9, 2006, the Company amended
and restated such plan in its entirety as the Guess?, Inc. 2006 Non-Employee
Directors’ Stock Grant and Stock Option Plan (the “2006 Plan”). The 2006 Plan
was approved by the Company’s stockholders on May 9, 2006, was amended on July
5, 2006, amended and restated effective as of September 28, 2007, amended
effective as of December 17, 2007, and amended and restated effective as of
September 13, 2010.




--------------------------------------------------------------------------------





“Company” means Guess?, Inc., a Delaware corporation, or any successor
organization.
“Eligible Director” means a person who is a member of the Board and who is not
an employee of the Company or one of its Subsidiaries.
“Eligibility Date” means the first business day of each of the Company’s fiscal
years, commencing with the first fiscal year that commences in 2017, while the
Plan is in effect.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fair Market Value” means, on any given date, the closing price of the shares of
Common Stock, as reported on the New York Stock Exchange for such date or, if
Common Stock was not traded on such date, on the next preceding day on which
Common Stock was traded; provided that if the Common Stock is not then traded on
the New York Stock Exchange, Fair Market Value means the fair market value
thereof as of the relevant date of determination as determined in accordance
with a valuation methodology approved by the Board.
“Parent” means any corporation which is a “parent corporation” within the
meaning of Section 424(e) of the Code with respect to the Surviving Entity (as
defined in Section 8(b)).
“Participant” means an Eligible Director who has been granted an Award under the
Plan.
“Person” means any person or “group” within the meaning of Section 13(d)(3) or
Section 14(d)(2) of the Exchange Act.
“Plan” means the Guess?, Inc. Non-Employee Directors’ Compensation Plan
(formerly the Guess?, Inc. 2006 Non-Employee Director’ Stock Grant and Stock
Option Plan), as amended from time to time.
“Restricted Stock” means an Award of shares of Common Stock granted pursuant to
the Plan. Except as expressly provided herein or in the applicable Award
Agreement, the term “Restricted Stock” shall include any Award of restricted
stock units granted pursuant to Section 5 of the Plan.
“Shareholder Approval Date” means the date the Company’s shareholders approve
this amendment and restatement of the Plan.
“Subsidiary” means (i) any corporation which is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code with respect to the Company or
(ii) any other corporation or other entity in which the Company, directly or
indirectly, has an equity or similar interest and which the Board designates as
a Subsidiary for purposes of the Plan.
Except where otherwise indicated by the context, any masculine terminology used
herein shall also include the feminine and vice versa, and the definition of any
term herein in the singular shall also include the plural and vice versa.


2

--------------------------------------------------------------------------------





3.
Shares Subject to the Plan.



Except as provided in Section 8, the aggregate number of shares of Common Stock
that may be issued under the Plan is 1,850,000(2) shares. Such shares may
include authorized but unissued shares of Common Stock, treasury shares or a
combination of both. In the event the number of shares of Common Stock issued
under the Plan and the number of shares of Common Stock subject to outstanding
Awards equals the maximum number of shares of Common Stock authorized under the
Plan, no further Awards shall be made under the Plan unless the Plan is amended
or additional shares of Common Stock become available for further Awards under
the Plan. Shares of Common Stock that are subject to stock options under the
prior version(s) of the Plan that terminate, expire or are canceled without
having been exercised, and any shares of Common Stock subject to a Restricted
Stock Award that are forfeited, cancelled, or for any other reason do not vest
shall again be available for subsequent Awards under the Plan. Shares that are
exchanged by a Participant or withheld by the Company as full or partial payment
in connection with any stock option or Award granted under the Plan, as well as
any shares exchanged by a Participant or withheld by the Company or one of its
Subsidiaries to satisfy the tax withholding obligations related to any stock
option or Award granted under the Plan, shall not be available for subsequent
Awards under the Plan.
4.
Administration of the Plan.



(a)Administration. The Plan shall be administered by the Board. Subject to the
express limits of the Plan, the Board is authorized to:


(i)establish the terms and conditions of Awards granted and to be granted under
the Plan;


(ii)establish the terms and conditions of any cash compensation to be paid under
the Plan;


(iii)adopt, revise and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;


(iv)interpret the terms and provisions of the Plan and any Award issued under
the Plan (and any agreements relating thereto), and otherwise settle all claims
and disputes arising under the Plan; and


(v)otherwise supervise the administration of the Plan.


________________________
(2) Currently, the aggregate share limit under the Plan is 2,000,000 shares of
Common Stock. The aggregate share limit of 2,000,000 shares of Common Stock
consists of (a) the 500,000 shares of Common Stock that were initially approved
for issuance under the Plan upon its original adoption by the Board on July 30,
1996, plus (b) an additional 500,000 shares of Common Stock that were approved
for issuance under the Plan by the Company’s shareholders at the 2006 Annual
Meeting of Shareholders, with that sum adjusted to 2,000,000 shares to reflect
the Company’s two-for-one stock split effected in the form of a 100% stock
dividend in 2007. If shareholders approve this amended and restated version of
the Plan, the aggregate share limit under the Plan will be reduced from
2,000,000 shares to 1,850,000 shares of Common Stock.


3

--------------------------------------------------------------------------------





(b)Delegation to a Committee. The Board may delegate to a committee of the Board
any or all of its authority for administration of the Plan and, if such
delegation occurs, all references to the Board in the Plan shall be deemed
references to the committee to the extent provided in the resolution
establishing the committee or otherwise provided by the Board.


(c)Board Actions. Any action taken by, or inaction of, the Company, any
Subsidiary, the Board, or any Board committee relating or pursuant to the Plan
and within its authority hereunder or under applicable law shall be within the
absolute discretion of that entity or body and shall be conclusive and binding
upon all persons. Neither the Board nor any Board committee, nor any member
thereof or person acting at the direction thereof, shall be liable for any act,
omission, interpretation, construction or determination made in good faith in
connection with the Plan (or any Award made or compensation provided under this
Plan), and all such persons shall be entitled to indemnification and
reimbursement by the Company in respect of any claim, loss, damage or expense
(including, without limitation, attorneys’ fees) arising or resulting therefrom
to the fullest extent permitted by law and/or under any directors and officers
liability insurance coverage that may be in effect from time to time. In making
any determination or in taking or not taking any action under the Plan, the
Board or a committee of the Board, as the case may be, may obtain and may rely
upon the advice of experts, including employees and professional advisors to the
Company. No director, officer or agent of the Company shall be liable for any
such action or determination taken or made or omitted in good faith.


5.
Restricted Stock Grants



(a)Annual Award Grants. On each Eligibility Date, each Eligible Director who
(unless otherwise determined by the Board) has not been an employee of the
Company or any Subsidiary at any time during the immediately preceding 12 months
shall automatically (without requiring any further action by the Board) be
granted a Restricted Stock Award for a number of restricted shares of Common
Stock equal to a Dollar amount approved by the Board divided by the Fair Market
Value of a share of Common Stock on the date of grant. In the absence of a
different determination by the Board in advance of the applicable Eligibility
Date, such Dollar amount shall be $180,000. The Board has the authority to
change the timing of the Restricted Stock Award grants, and the grant date
Dollar value of the Restricted Stock Awards, from time to time (including,
without limitation, the authority to provide for an initial Restricted Stock
Award to an Eligible Director who is first appointed or elected to the Board or
to make discretionary grants of Restricted Stock Awards to one or more Eligible
Directors, in such amounts as the Board may determine) and may provide for one
or more Restricted Stock Awards to be granted in the form of restricted stock
units that will be payable upon vesting in an equal number of shares of Common
Stock (in lieu of delivering restricted shares of Common Stock at the time of
grant of the award); provided, however, that the aggregate Fair Market Value
(determined as of the applicable date(s) of grant) of shares of Common Stock
subject to Restricted Stock Awards granted under the Plan to any one individual
in any one calendar year shall not exceed $275,000. The limits of this preceding
sentence do not apply to, and shall be determined without taking into account,
any award granted under any other equity incentive plan or authority of the
Company or any of its Subsidiaries to an individual who, on the grant date of
the award, served as an officer, employee or consultant of the Company or one of
its Subsidiaries, provided that the award was granted to such individual in his
or her capacity as an officer, employee or consultant. Furthermore, the limits
of this Section 5(a) apply on an


4

--------------------------------------------------------------------------------





individual basis and not on an aggregate basis to all Eligible Directors as a
group.


(b)Restricted Stock Awards. Stock certificates or book entries evidencing shares
of restricted stock subject to a Restricted Stock Award pending the lapse of the
restrictions shall bear a legend or notation making appropriate reference to the
restrictions imposed hereunder and, if so provided by the Board, (if in
certificate form) shall be held by the Company or by a third party designated by
the Board until the restrictions on such shares shall have lapsed and the shares
shall have vested in accordance with the provisions of the Award and the
provisions hereof. Restricted Stock Awards will be evidenced by an Award
Agreement containing such terms and conditions which are not inconsistent with
the terms of the Plan. In the event of any conflict between the Plan and any
such Award Agreement, the Plan shall govern, and the Award Agreement shall be
interpreted to minimize or eliminate any such conflict or inconsistency.


(c)Vesting. Each Restricted Stock Award granted under this Section 5 shall
become vested as to 100% of the total number of shares of Common Stock subject
thereto upon the first to occur of (i) the first anniversary of the date of
grant or (ii) a termination of service on the Board if such Eligible Director
has completed a full term of service and he or she does not stand for
re-election at the completion of such term. The Board has the authority to
change such vesting provisions from time to time and may provide that any
particular Award will be vested immediately after grant. Promptly after the
vesting date and satisfaction of all applicable restrictions, the Company shall,
as applicable, either remove the notations on any shares issued in book entry
form that have met such conditions or deliver to the Participant holding the
Award (to the extent that the certificate(s) had not previously been delivered)
a certificate or certificates evidencing the number of the shares of Common
Stock as to which the restrictions have lapsed. Book entries shall be made, or
certificates shall be delivered, as applicable, evidencing vested shares (and
any other amounts deliverable in respect thereof shall be delivered and paid)
only to the Participant or his or her personal representative, as the case may
be.


(d)Transfer Restrictions. Prior to the time that they have become vested,
neither the restricted shares comprising any Restricted Stock Award, nor any
interest therein, amount payable in respect thereof, or Restricted Property (as
defined in Section 5(e)), may be sold, assigned, transferred, pledged or
otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily. The transfer restrictions in the preceding sentence shall not
apply to (i) transfers to the Company, (ii) the designation of a beneficiary to
receive benefits in the event of the Eligible Director’s death, or if the
Eligible Director has died, transfers to the Eligible Director’s beneficiary,
or, in the absence of a validly designated beneficiary, transfers by will or the
laws of descent and distribution.


(e)Voting; Dividends. After the applicable date of grant of a Restricted Stock
Award, the Participant holding the Restricted Stock Award shall have voting
rights and dividend rights with respect to the shares of Common Stock subject to
the award. Any securities or other property receivable in respect of the shares
subject to the award as a result of any dividend or other distribution (other
than cash dividends), conversion or exchange of or with respect to the shares
(“Restricted Property”) will be subject to the restrictions set forth in the
Plan to the same extent as the shares to which such securities or other property
relate and shall be held and accumulated for the benefit of the Participant, but
subject to such risks. The Participant’s voting


5

--------------------------------------------------------------------------------





and dividend rights shall terminate immediately as to any shares that are
forfeited back to the Company in accordance with Section 5(f).


(f)Effect of a Termination of Service. If a Participant ceases to be a member of
the Board for any reason, any shares subject to the Participant’s Restricted
Stock Award that are not fully vested and free from restriction as of the
Participant’s termination of service (and do not vest in connection with such
termination of service) shall thereupon be forfeited and returned to the
Company.


(g)Awards to Certain Non-U.S. Participants. As to any Award granted pursuant to
Section 5(a) to a Participant who at the time of grant is resident outside of
the United States, the Board may, to the extent it determines necessary or
advisable in the circumstances, provide that such Award shall be made in the
form of restricted stock units that will be payable upon vesting in an equal
number of shares of Common Stock (in lieu of delivering restricted shares of
Common Stock at the time of grant of the award). The Participant shall have no
voting or other rights as a stockholder of the Company with respect to such
restricted stock units until such time as shares of Common Stock are actually
issued to and held of record by the Participant; provided, however, that the
Board may provide in the Award Agreement for the Participant to hold dividend
equivalent rights in respect of any outstanding and unpaid restricted stock
units.


6.
Cash Compensation.



The Board is authorized under the Plan to structure cash compensation
arrangements for Eligible Directors for their service on the Board and Board
committees. Such compensation arrangements may include, without limitation,
Board retainers, retainers for service on committees of the Board, meeting fees,
fees for service as a chair of the Board or a committee of the Board, and fees
for service as a lead independent director. The Board has the authority to
determine the terms and conditions of those cash compensation arrangements from
time to time; provided, however, that the aggregate cash compensation paid to an
Eligible Director in any one fiscal year of the Company under the authority of
the Plan shall not exceed $125,000. The limits of this preceding sentence do not
apply to, and shall be determined without taking into account, the following:
(i) any compensation or benefits granted, provided, paid or payable under any
other plan or authority of the Company or any of its Subsidiaries, (ii) any
compensation or benefits granted, provided, paid or payable for service to the
Company or any of its Subsidiaries in any other capacity (such as, without
limitation, as an officer, employee, or consultant), and (iii) any amount
payable with respect to any period prior to the Company’s fiscal year 2017.
Furthermore, the limits of this Section 6 apply on an individual basis and not
on an aggregate basis to all Eligible Directors as a group.
7.
Amendment and Termination.



The Board may amend, alter, suspend or terminate the Plan in whole or in part at
any time and from time to time. Shareholder approval for an amendment shall be
required only to the extent required by applicable law; provided, however, that
shareholder approval shall be required for any amendment that would increase the
aggregate limit provided in Section 3 on the number of shares that may be issued
under the Plan (other than pursuant to an adjustment made under Section 8(a) of
the Plan), the annual limit provided in Section 5(a) on the value of Awards


6

--------------------------------------------------------------------------------





that may be granted to any Eligible Director under the Plan or the annual limit
provided in Section 6 on the cash compensation that may be paid to any Eligible
Director under the Plan. The Board may amend the terms of any Award theretofore
granted, prospectively or retroactively, but no such amendment shall impair the
rights of any Participant without the Participant’s consent. Notwithstanding any
provision herein to the contrary, the Board shall have broad authority to amend
the Plan or any Award to take into account changes in applicable tax laws,
securities laws, accounting rules and other applicable state and federal laws.
8.
Changes in Capital Structure.



(a)In the event of any change in the outstanding Common Stock by reason of a
stock dividend, recapitalization, reorganization, merger, consolidation, stock
split, reverse stock split, combination or exchange of shares or an
extraordinary dividend, (i) such proportionate adjustments as may be necessary
(in the form determined by the Board in its sole discretion) to reflect such
change shall be made to prevent dilution or enlargement of the rights of
Participants under the Plan with respect to the aggregate number of shares of
Common Stock for which awards in respect thereof may be granted under the Plan,
the number of shares of Common Stock covered by each outstanding Award, and the
exercise price of each outstanding option granted under the Plan and (ii) the
Board may make such other adjustments, consistent with the foregoing, as it
deems appropriate in its sole discretion.


(b)In the event of a Change in Control of the Company, all shares subject to
Restricted Stock Awards then outstanding under the Plan shall vest 100% free of
restrictions as of the date of the Change in Control.


A “Change in Control” shall be deemed to have occurred when (A) any Person
(other than (x) the Company, any Subsidiary of the Company, any employee benefit
plan of the Company or of any Subsidiary of the Company, or any person or entity
organized, appointed or established by the Company or any Subsidiary of the
Company for or pursuant to the terms of any such plan or (y) Maurice Marciano or
Paul Marciano, the members of their families, their respective estates, spouses,
heirs and any trust of which any one or more of the foregoing are the trustors,
the trustees and/or the beneficiaries, or any other entity controlled by one or
more of them (collectively such persons, estates, trusts, and entities referred
to in this clause (y), the “Permitted Holders”)), alone or together with its
Affiliates and Associates (collectively, an “Acquiring Person”), shall become
the Beneficial Owner of both (i) thirty-five percent (35%) or more of the then
outstanding shares of Common Stock or the Combined Voting Power of the Company
(except pursuant to an offer for all outstanding shares of Common Stock at a
price and upon such terms and conditions as a majority of the Continuing
Directors determine to be in the best interests of the Company and its
shareholders (other than an Acquiring Person on whose behalf the offer is being
made)) and (ii) more shares of Common Stock or more Combined Voting Power of the
Company than are at such time Beneficially Owned by the Permitted Holders,
(B) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
who is a representative or nominee of an Acquiring Person) whose election by the
Board or nomination for election by the Company’s shareholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (collectively, the “Continuing


7

--------------------------------------------------------------------------------





Directors”), cease for any reason to constitute a majority of the Board,
(C) there is a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving corporation following any such merger or
consolidation (the “Surviving Entity”) or any Parent of such Surviving Entity)
at least 80% of the Combined Voting Power of the Company, such Surviving Entity
or the Parent of such Surviving Entity outstanding immediately after such merger
or consolidation, or (D) there is a complete liquidation or dissolution of the
Company or all or substantially all of the Company’s assets are sold; provided,
however, that a Change in Control shall not be deemed to have occurred in the
event of (x) a sale or conveyance in which the Company continues as a holding
company of an entity or entities that conduct all or substantially all of the
business or businesses formerly conducted by the Company or (y) any transaction
undertaken for the purpose of incorporating the Company under the laws of
another jurisdiction, if such transaction does not materially affect the
beneficial ownership of the Company’s capital stock.
9.
Unfunded Status of the Plan.



The Plan is unfunded. Nothing contained herein shall give any such Participant
any rights that are greater than those of a general creditor of the Company. In
its sole discretion, the Board may authorize the creation of trusts or other
arrangements to meet the obligations created under the Plan to deliver Common
Stock or payments in lieu thereof with respect to awards hereunder.
10.
Effective Date and Term of the Plan.



This amendment and restatement of the Plan is effective immediately upon the
Shareholder Approval Date. Awards granted under the Plan prior to the
Shareholder Approval Date shall be governed by the provisions of the version of
the Plan in effect on the date of grant of the Award. Awards granted under the
Plan on or after the Shareholder Approval Date shall be subject to the terms and
conditions set forth herein and any applicable amendment hereof.
The Plan shall continue in effect until the earlier of (a) ten years from the
Shareholder Approval Date or (b) the termination of the Plan by action of the
Board. No Awards shall be granted pursuant to the Plan on or after such
termination date, but Awards granted prior to such date (and the authority of
the Board with respect thereto, including the authority to amend such Awards)
shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of the Plan. The Board shall have the
right to suspend or terminate the Plan at any time except with respect to any
Awards then outstanding.
11.
General Provisions.



(a)Representations by Participants. The Board may require each Participant to
represent to and agree with the Company in writing that the Participant is
acquiring the shares of Common Stock without a view to distribution or other
disposition thereof. Such shares may include any legend or notation, as
applicable, that the Company deems appropriate to reflect any restrictions on
transfer.


8

--------------------------------------------------------------------------------





(b)Continuance of Service Required. The vesting schedule applicable to an Award
requires continued service through each applicable vesting date as a condition
to the vesting of the Award and the rights and benefits under the Plan. Service
for only a portion of a vesting period, even if substantial, will not entitle
the award recipient to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of services
as provided in Section 5(f). Nothing contained in the Plan constitutes a service
commitment by the Company, confers upon any Award recipient any right to remain
in service to the Company, interferes in any way with the right of the Company
at any time to terminate such service, or affects the right of the Company or
any affiliate to increase or decrease the recipient’s other compensation.


(c)No Restrictions on Adoption of Other Compensation Arrangements. Nothing
contained in the Plan shall prevent the Board from adopting other or additional
compensation arrangements (subject to shareholder approval, if such approval is
required) and such arrangements may be either generally applicable or applicable
only in specific cases. Without limiting the generality of the preceding
sentence, nothing in the Plan limits the authority conferred under any other
equity incentive plan of the Company.


(d)No Right to Re-Election. The adoption of the Plan shall not interfere in any
way with the right of the Company to terminate its relationship with any of its
directors at any time.


(e)No Stockholder Rights. Except as otherwise expressly authorized by the Board
or the Plan: (a) a Participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the Participant, and (b) no adjustment will be made for dividends or
other rights as a stockholder for which a record date is prior to such date of
delivery.


(f)Tax Withholding. No later than the date as of which an amount first becomes
includable in the gross income of the Participant for applicable income tax
purposes with respect to any Award or cash compensation provided under the Plan,
the Participant shall pay to the Company or make arrangements satisfactory to
the Board regarding the payment of any applicable taxes of any kind required by
law to be withheld with respect to such amount. Unless otherwise determined by
the Board, in accordance with rules and procedures established by the Board, the
required withholding obligations with respect to an Award may be settled with
Common Stock, including Common Stock that is part of the Award that gives rise
to the withholding requirement or Common Stock that is payable in connection
with such Award. The obligation of the Company under the Plan shall be
conditional upon such payment or arrangements and the Company shall, to the
extent permitted by law, have the right to deduct any such taxes (with respect
to an Award or cash compensation) from any payment of any kind (including,
without limitation, cash compensation) otherwise due to the Participant.


(g)Applicable Law. The Plan shall be governed by and subject to the laws of the
State of Delaware (without giving effect to conflicts of law principles) and to
all applicable laws and to the approvals by any governmental or regulatory
agency as may be required.


(h)Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but the


9

--------------------------------------------------------------------------------





Plan shall be construed and enforced as if such illegal or invalid provision had
never been included herein.


(i)Compliance with Rule 16b-3. The Plan is intended to comply with Rule 16b-3
under the Exchange Act or its successors under the Exchange Act and the Board
shall interpret and administer the provisions of the Plan or any Award Agreement
in a manner consistent therewith.


(j)Expenses. All expenses and costs in connection with the administration of the
Plan shall be borne by the Company.


(k)Headings. The headings of sections herein are included for convenience of
reference and shall not affect the meaning of any of the provisions of the Plan.




10